Citation Nr: 0927508	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  07-37 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
lumbar spine degenerative disc disease.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Wife and Veteran's Son


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1999 to 
December 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2007 rating decision of the 
St. Petersburg, Florida regional office (RO) of the 
Department of Veterans Affairs (VA) which increased the 
Veteran's lumbar spine degenerative disc disease disability 
rating to 20 percent.

The Veteran testified before the undersigned at a September 
2008 Travel Board hearing.  A copy of this transcript has 
been associated with the claims file.

In September 2008, subsequent to the issuance of the 
supplemental statement of the case (SSOC), the Veteran 
submitted evidence pertinent to the claim on appeal.  This 
evidence was accompanied by a waiver of RO consideration.  
See 38 C.F.R. § 20.1304 (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran was afforded a VA examination addressing his 
increased rating claim for his service-connected lumbar spine 
degenerative disc disease in November 2006.  This examiner 
noted that these examinations results were 
"unreliable/inconsistent" due to the Veteran's "poor 
effort" during the examination, and that his subjective 
complaints were "out of proportion to objective exam 
findings."  The Veteran testified during his September 2008 
Travel Board hearing that he had traveled for several hours 
to the examination site and "was not at his best" and that 
his condition had worsened since that examination as he now 
experienced increased pain and was only able to stand for 20 
minutes.  In addition, the Veteran's representative requested 
that a new examination be conducted to determine the current 
level of disability.  

The Veteran is entitled to a new VA examination where there 
is evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).  A new examination is therefore required.

The Veteran is hereby notified that it is his responsibility 
to report for any examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

In addition, the Veteran testified at his September 2008 
Travel Board that he had been receiving all of treatment for 
his lumbar spine condition through the VA and that he had 
been undergoing some orthopedic treatment.  Treatment records 
dated through August 2008 are located in the claims file.  As 
updated treatment records may provide evidence in support of 
the Veteran's claim, they must be obtained.  38 U.S.C.A. 
§ 5103A.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain copies of the 
Veteran's VA treatment records dated from 
August 2008 to the present.  All records 
obtained must be associated with the 
claims file.

2.  The RO/AMC should afford the Veteran a 
new orthopedic examination to determine 
the current severity of his service-
connected lumbar spine degenerative disc 
disease.  The claims file must be made 
available to and reviewed by the examiner, 
and the examiner should note such a review 
in the examination report.

All indicated studies, including range of 
motion studies in degrees, should be 
performed.  In accordance with DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the 
examination must cover any weakened 
movement, including weakened movement 
against varying resistance, excess 
fatigability with use, incoordination, 
painful motion, pain with use, and provide 
an opinion as to how these factors result 
in any limitation of motion.  If the 
Veteran describes flare-ups of pain, the 
examiner must offer an opinion as to 
whether there would be additional limits 
on functional ability during flare-ups, 
and if feasible, express this in terms of 
additional degrees of limitation of motion 
during the flare-ups.  If the examiner is 
unable to offer an opinion as to the 
nature and extent of any additional 
disability during a flare-up that fact 
must be so stated.  The report of the 
examinations should reconcile the 
Veteran's subjective complaints of pain 
with the objective findings on 
examination.  If the examiner is unable to 
answer, with a reasonable degree of 
certainty, any question posed herein, he 
or she should so indicate.

3.  If the claim on appeal is not fully 
granted, issue a supplemental statement of 
the case, before returning the case to the 
Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 





of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


